Opinion issued May 17, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00331-CV
                            ———————————
                        MARIA RESENDIZ, Appellant
                                        V.
                        SELLERS BROS. INC., Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1046397


                          MEMORANDUM OPINION

      Appellant, Maria Resendiz, sued appellee Sellers Bros. Inc. d/b/a Sellers

Bros. (“Sellers”) for premises liability. The trial court granted final summary

judgment in favor of Sellers. On appeal, Resendiz argues that: (1) she raised a fact

question regarding an unreasonable risk of harm or dangerous condition on the
premises by presenting photographic evidence of the condition; (2) Sellers

admitted that it created the allegedly dangerous condition, thereby indicating that it

had notice of the condition; and (3) expert testimony was not required to establish

“whether a condition of the surface of the premises is a dangerous condition”

because the condition was readily observable by a trier of fact.

      We affirm.

                                    Background

      In April 2012, Resendiz fell while shopping at a Sellers store located on

Uvalde Road in Houston, Texas. She sued Sellers for premises liability, asserting

that she “slipped and fell due to a dangerous condition on the floor” and suffered

personal injuries. In her deposition, Resendiz identified a permanent, plastic

extension cord cover located near a cash register and the mat that she alleged was

placed over the cord cover as the dangerous condition that caused her fall. She

stated that, after she paid for her groceries, she walked between cash registers to

another line to hand her sister-in-law some money. On the way back to the place

where she left her groceries, Resendiz tripped on the extension cord cover or the

mat that covered it. She testified that she tripped on the “little edge” created by the

extension cord cover and “then the mat made [her] fall,” but she subsequently

testified that she was not sure whether it was the mat or the extension cord cover

that made her fall. Resendiz stated during her deposition that she did not know how



                                          2
big either the extension cord cover or the mat was. She also stated that she saw no

defects in the mat or cover and that nothing was lumpy, sticking up, or folded over.

She agreed that the mat looked flat to her.

      Sellers moved for summary judgment on Resendiz’s premises liability claim

on both traditional and no-evidence grounds. It argued that she had brought forth

no evidence “that an unreasonably dangerous condition existed on the day of the

accident”; “that [Sellers] had notice of any unreasonably dangerous condition prior

to the accident”; “that [Sellers] failed to operate as a reasonable, ordinary, and

prudent property possessor prior to the accident”; or that Sellers engaged in any

acts or omissions that caused Resendiz’s injuries. Sellers also argued that

Resendiz’s claim should be barred as a matter of law because Sellers provided

evidence negating three essential elements of her claim, including establishing that

it had no duty to Resendiz with regard to the extension cord cover and mat. Sellers

also attached photos of the extension cord cover in question, showing that it had

sloped edges that began flush with the floor and that it reached a total height of

approximately 5/16 of an inch—slightly more than a quarter of an inch.

      Sellers also provided affidavit testimony of its benefits administrator that it

had never had any previous falls in the area surrounding the extension cord cover.

Sellers’ administrator averred that the cord cover “is a permanent device and is

screwed very tightly into the floor and throughout its length only sticks up barely



                                          3
more than a quarter inch.” The affidavit also stated that the area where the

extension cord cover was located did not have a mat at the time of the accident,

and the cord cover was located in a part of the store that “is not a heavily trafficked

area by our patrons” and was “primarily for shopping carts to be pulled around the

cash register by the cashier to the sacking area while patrons pay from the other

side of the cash register.” The affidavit provided that the cord cover was installed

as a safety measure and “operates to make the floor and premises more safe by

gathering and concealing exposed wires and cords that are necessary to power the

cash register and nearby refrigerator display” and that “the cover protects the wires

from being a tripping hazard to patrons and employees, and protects the wires from

the heavy shopping carts.”

      In her response, Resendiz argued that the mat and extension cord cover

constituted an unreasonably dangerous condition, and she referenced her own

deposition testimony and the photos submitted by Sellers with its motion for

summary judgment. She argued that her deposition testimony indicated that a mat

covered and concealed the extension cord cover at the time of her accident.

Resendiz also argued that a fact issue existed as to the actual height of the hazard,

as Sellers admitted the height of the cover was “barely more than a quarter inch”

and did not account for the additional height of the rug. She also argued that the




                                          4
extension cord cover did not meet applicable safety standards, citing safety

standards applied by the court in another case.

      The trial court granted Sellers’ motion for summary judgment without

specifying the grounds it relied upon, dismissing Resendiz’s claim against Sellers.

This appeal followed.

               Summary Judgment on Premises Liability Claims

      In all three issues on appeal, Resendiz argues that the trial court erred in

dismissing her premises liability claim based on Sellers’ motion for summary

judgment.

A.    Standard of Review for Summary Judgments

      We review summary judgments de novo. Valence Operating Co. v. Dorsett,

164 S.W.3d 656, 661 (Tex. 2005). When a summary judgment order does not

specify the grounds on which it was granted, we will affirm the judgment if any

one of the theories advanced in the motion is meritorious. Joe v. Two Thirty Nine

Joint Venture, 145 S.W.3d 150, 157 (Tex. 2004).

      After adequate time for discovery has passed, a party may move for

summary judgment on the ground that there is no evidence of one or more essential

elements of a claim. TEX. R. CIV. P. 166a(i). Once the movant specifies the

elements on which there is no evidence, the burden shifts to the nonmovant to raise

a fact issue on the challenged elements. Id.; see Mack Trucks, Inc. v. Tamez, 206



                                         5
S.W.3d 572, 582 (Tex. 2006). The trial court must grant the motion unless the

nonmovant produces summary judgment evidence that raises a genuine issue of

material fact. TEX. R. CIV. P. 166a(i); Johnson v. Brewer & Pritchard, P.C., 73
S.W.3d 193, 207 (Tex. 2002) (quoting Rule 166a(i)). Traditional summary

judgment is proper only when the movant establishes that there is no genuine issue

of material fact and that it is entitled to judgment as a matter of law. TEX. R. CIV. P.

166a(c).

B.    Law of Premises Liability

      Resendiz filed a premises liability claim against Sellers, asserting that the

extension cord cover and mat constituted an unreasonable and dangerous

condition. To prevail on her premises liability claim, Resendiz had to establish the

existence of a legal duty owed by Sellers to her, a breach of that duty, and damages

proximately resulting from the breach. See W. Invs., Inc. v. Urena, 162 S.W.3d
547, 550 (Tex. 2005); West v. SMG, 318 S.W.3d 430, 437 (Tex. App.—Houston

[1st Dist.] 2010, no pet.).

      The duty owed by a defendant to the plaintiff in a premises liability case

depends upon the status of the plaintiff at the time the injury occurred. See Urena,
162 S.W.3d at 550; Mayer v. Willowbrook Plaza Ltd. P’ship, 278 S.W.3d 901, 909

(Tex. App.—Houston [14th Dist.] 2009, no pet.). The parties agree that Resendiz

was Sellers’ invitee. Accordingly, Sellers’ duty to her extended only to the duty to



                                           6
reduce or eliminate an unreasonable risk of harm created by its activity on the

premises. See Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 767 (Tex. 2010);

CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 101 (Tex. 2000); see also Mayer, 278
S.W.3d at 910 (“An owner or occupier of land must use reasonable care to protect

an invitee from known conditions that create an unreasonable risk of harm and

conditions that should be discovered by the exercise of reasonable care.”).

      “A condition poses an unreasonable risk of harm for premises-defect

purposes when there is a ‘sufficient probability of a harmful event occurring that a

reasonably prudent person would have foreseen it or some similar event as likely to

happen.’” Cty. of Cameron v. Brown, 80 S.W.3d 549, 556 (Tex. 2002) (quoting

Seideneck v. Cal Bayreuther Assocs., 451 S.W.2d 752, 754 (Tex. 1970)).

Foreseeability in this context “does not require that the exact sequence of events

that produced an injury be foreseeable,” but only that the general damage must be

foreseeable. Id. “A condition is not unreasonably dangerous simply because it is

not foolproof.” Brookshire Grocery Co. v. Taylor, 222 S.W.3d 406, 408 (Tex.

2006).

      Thus, to establish her premises liability claim that Sellers breached its duty

to keep the premises safe for its customers, as invitees, Resendiz had to prove that

Sellers had (1) “actual or constructive knowledge of some condition on the

premises” that (2) “posed an unreasonable risk of harm”; (3) Sellers failed to



                                         7
“exercise reasonable care to reduce or eliminate the risk”; and (4) this failure

proximately caused her injuries. See Corbin v. Safeway Stores, Inc., 648 S.W.2d
292, 296 (Tex. 1983).

C.    Analysis

      In the no-evidence portion of its motion for summary judgment, Sellers

argued, in part, that Resendiz had presented no evidence that the extension cord

cover and mat constituted a known condition of the premises that created an

unreasonable risk of harm. See Daenen, 15 S.W.3d at 101; Mayer, 278 S.W.3d at

910. Specifically, it argued that “Resendiz has failed to present any evidence that

the mat or extension cord cover was sticking up, had humps or lumps, [was]

ruffled, wrinkled, bunched-up, or [was] otherwise in such a condition as to create

an unreasonable risk of harm,” and she therefore “does not have any evidence that

a condition on the premises posed an unreasonable risk of harm.”

      Resendiz failed to produce any evidence other than her own testimony that

there was a mat covering the complained-of extension cord cover at the time of the

accident. Resendiz pointed to her own deposition testimony that she tripped over

the mat and extension cord cover and to the photographs depicting the extension

cord cover in question. However, the mere fact that the store had installed a cover

and mat to protect patrons from tripping over exposed cords does not, without

more, constitute evidence of a condition that poses an unreasonable risk of harm.



                                         8
Resendiz presented no evidence that this particular cord cover or mat was defective

or malfunctioning, that either was set up in such a way that it constituted a greater

danger than one would ordinarily encounter with permanent extension cord covers

and mats, or that customers would be any more prone to accidents in this area. Cf.

Taylor, 222 S.W.3d at 408 (holding that plaintiff produced no evidence that drink

dispenser area constituted unreasonably dangerous condition because “[n]o

evidence suggest[ed] that the soft drink dispenser was set up in such a way that ice

on the floor was a greater danger than one would ordinarily encounter with such

dispensers, or that customers, though prone to spills, were any more prone around

this dispenser”); H.E. Butt Grocery Co. v. Resendez, 988 S.W.2d 218, 219 (Tex.

1999) (per curiam) (“[T]he mere fact that a store has a customer sampling display

cannot, without more, be evidence of a condition on the premises that poses an

unreasonable risk of harm.”).

      Resendiz also argues that there was a fact question regarding the actual

height of the hazard created by the alleged placement of a mat on top of the

permanent, plastic extension cord cover. However, the record depicted the height

of the extension cord cover as being only slightly more than a quarter of an inch at

its highest point and having edges that were flush with the floor. Resendiz

presented no evidence, other than her own statement that she tripped over the cord

cover or mat, to indicate that the cord cover’s height posed an unreasonable risk of



                                         9
harm. See Taylor, 222 S.W.3d at 408 (“A condition is not unreasonably dangerous

simply because it is not foolproof.”). She also presented no evidence about the size

or height of the alleged mat. The only evidence that Resendiz presented regarding

the mat came from her own deposition testimony, in which she stated that she did

not know how big either the extension cord cover or mat was, that she saw no

defects in the mat or cover, that nothing was lumpy, sticking up, or folded over,

and that the mat looked flat to her. None of this testimony indicates the existence

of a condition posing an unreasonable risk of harm.

      Resendiz likewise presented no evidence indicating that the height of the

mat allegedly covering the cord cover changed the height of the alleged hazard

significantly or somehow created an unreasonably dangerous condition. Resendiz

provided evidence only that an extension cord cover and mat existed. However,

Texas courts have recognized that the existence of such objects does not, by itself,

create an unreasonable risk of harm. Rather, a condition of the item or its manner

of use or display may create the risk of harm. See, e.g., Taylor, 222 S.W.3d at 408;

Bowman v. Brookshire Grocery Co., 317 S.W.3d 500, 504 (Tex. App.—Tyler

2010, pet. denied) (holding, in context of suit where plaintiff was injured after

tripping over mat in grocery store, that “the floor mat itself does not amount to the

condition that poses an unreasonable risk of harm. Rather, it is the condition of the

floor mat, i.e., the ‘ruffled’ edges, that created the unreasonable risk of harm”);



                                         10
Lofton v. Marmaxx Operating Corp., 01-06-01109-CV, 2008 WL 525678, at *3

(Tex. App.—Houston [1st Dist.] Feb. 28, 2008, no pet.) (mem. op.) (concluding

that plaintiff failed to present any evidence that mat presented unreasonable risk of

harm when her “affidavit created some evidence that she tripped on the mat in the

T.J. Maxx store, but she offered no evidence that anyone had previously tripped on

the mat, that the mat had any defects, that the type of mat was unusual, or that its

particular construction and placement should have suggested to T.J. Maxx that it

presented a prohibitive degree of danger”).

      Resendiz further argues that the cord cover and mat did not meet applicable

safety standards. However, she did not provide any evidence relevant to the safety

standards applicable here. She relies instead on safety standards applied by the

Fourteenth Court of Appeals in Cohen v. Landry’s Inc. In Cohen, the plaintiff fell

on the sidewalk where there was a one-half to one-inch elevation between two

abutting sections of sidewalk. 442 S.W.3d 818, 821 (Tex. App.—Houston [14th

Dist.] 2014, pet. denied). The Fourteenth Court of Appeals observed that, in

determining whether a harmful event resulting from a condition was probable and

foreseeable, courts often have considered, among other things, (1) whether the

condition was clearly marked, (2) the height of the condition, and (3) whether the

condition met applicable safety standards. Id. at 827. In addition to the evidence

that the elevation defect on the sidewalk was unmarked, the plaintiff in Cohen



                                         11
presented expert testimony regarding safety standards applicable to the sidewalk

area where she fell, and the expert relied on safety standards published by various

safety organizations. Id. at 828 n.9. The Fourteenth Court of Appeals concluded

that Cohen had presented evidence raising a fact question on the issue of whether

the sidewalk defect posed an unreasonable risk of harm. Id. at 828.

      Here, Resendiz argued in her response to Sellers’ motion for summary

judgment that the extension cord cover “is in stark contrast to applicable safety

standards,” but she failed to present any evidence of the safety standards applicable

to floor mats or extension cord covers. Instead, she recited in her response the

same standards relied upon by the expert in Cohen. However, arguments made in

her summary judgment response do not constitute evidence, and she did not

provide any evidence that the standards from Cohen—which involved a defect on a

sidewalk outside the premises—are applicable in this case to her complaint

regarding the permanent extension cord cover and the floor mat. She argued that

Sellers’ affidavit stating that the cord cover complied with safety standards was

insufficient summary judgment evidence because it was conclusory. However,

under the standard for no-evidence motions for summary judgment, Resendiz—not

Sellers—bore the burden of bringing forward some evidence that either the cord

cover or mat was unsafe or did not comply with appropriate safety standards. See

TEX. R. CIV. P. 166a(i); Tamez, 206 S.W.3d at 582.



                                         12
      We conclude that Resendiz presented no evidence of a condition on the

premises that posed an unreasonable risk of harm, which was an essential element

of her claim. See Daenen, 15 S.W.3d at 101; Mayer, 278 S.W.3d at 910; see also

Cty. of Cameron, 80 S.W.3d at 556 (stating that condition poses unreasonable risk

of harm when there is “sufficient probability of a harmful event occurring that a

reasonably prudent person would have foreseen it or some similar event as likely to

happen”). Accordingly, the trial court properly granted summary judgment

dismissing her claim on no-evidence grounds. See TEX. R. CIV. P. 166a(i);

Johnson, 73 S.W.3d at 207 (quoting Rule 166a(i) that trial court must grant no-

evidence motion unless nonmovant produces summary judgment evidence that

raises genuine issue of material fact on each challenged element).

      Because we conclude that Resendiz presented no evidence of a condition on

the premises that posed an unreasonable risk of harm, we need not address her

arguments on the element of notice.

      Finally, Resendiz argues that “to say that no evidence exists means that

reasonable jurors could not differ upon inspection of the pictures” and that “[t]his

would effectively mean that only an expert can speak to whether a raised surface

poses an unreasonable risk of harm.” We disagree. Resendiz presented evidence

only of the existence of the mat and extension cord cover and her deposition

testimony that she tripped over one or both of them. As discussed above, this is no



                                         13
evidence that either the mat or cord cover was a condition on the premises that

posed an unreasonable risk of harm. Neither the trial court nor this Court required

the testimony of an expert to establish the existence of such a condition; rather, we

evaluated Resendiz’s evidence under the applicable summary judgment standard

and concluded that she did not meet her burden of raising a fact issue on one of the

essential elements of her claim that was challenged by Sellers. See TEX. R. CIV. P.

166a(i); Tamez, 206 S.W.3d at 582.

      We overrule Resendiz’s issues on appeal.

                                     Conclusion

      We affirm the judgment of the trial court.




                                              Evelyn V. Keyes
                                              Justice

Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         14